Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 17-19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/21. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 252 in view of WO 2017/130064 (WO 064) or alternatively Huotari (11198255).  
For claim 1, WO 252 (WO 2018/108252) discloses a liftgate assembly for a vehicle, comprising: 
at least one local reinforcement (15, FIG.5) overmolded directly to at least one first reinforcement (12); 
at least one first panel (13), said at least one first reinforcement overmolded to said at least one first panel; and 
at least one outer panel (inherent, as seen in FIG.1 showing a smooth outer portion of the vehicle which creates an aesthetically appealing surface for the exterior body of the vehicle) operably coupled to said at least one first panel, said at least one outer panel including a finished show surface.  
WO 252 lacks the first reinforcement infrared welded to the first panel as recited.
WO 064 teaches infrared welding a liftgate assembly to allow for a strong connection and weathertight seal. 
Alternatively, Huotari (11198255) discloses a liftgate assembly for a vehicle including first and second panels (12,14) which include a portion (24) by which the panels are welded together. The preferred welding process is accomplished by infrared welding techniques where heat is generated. Huotari thus teaches that infrared welding is a well-known method for attaching/bonding liftgate components. 
It would have been obvious to one of ordinary skill in the art to have provided the first reinforcement and first panel of WO 252 infrared welded as taught by WO 064 or Huotari because the process allows for unique manufacturing advantages such as no warm-up time, faster tooling changeovers, reduced power consumption, cost effectiveness (see for example, Forward Technology website), in comparison to overmold forming methods.
Further, the applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability. 
Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product in a product-by-process claim is unpatentable even though the prior product was made by a different process. No distinctive structural characteristics are recited in the claim or provided to the final product of the present invention than is disclosed in the combination of the prior art references as set forth above. 
For claim 2, said at least one local reinforcement (15, FIG.5) is at least one pair of local reinforcements (15,15), and wherein said at least one first reinforcement (12) is at least one pair of reinforcements (on either side, left and right, of the liftgate, FIG.2). 
For claim 3, said at least one pair of reinforcements is infrared welded to said at least one first panel substantially at opposite sides of an opening (rear window) in said at least one first panel, said opening provided for a window glass (FIG.1).  
For claim 5, further comprising at least one additional reinforcement infrared welded to the at least one first panel (13). Specifically the reinforcement (12) extends from a left hinge attachment portion 26 in the transverse beam 32, downwards along the left beam 24L and a left side 20L of the body portion 20, then further in the left-right direction, e.g. along a bottom portion 21 of the body portion 20, then upwards along a right side 20R of the body portion 20 and along the right beam 24R, up to a right hinge attachment portion 26 (see [0038]) and can be discontinuous and/or comprise a plurality of pieces or patches connected with one another to allow for material savings. 
For claim 6, further comprising a second pair of local reinforcements (15, opposite side) overmolded to said at least one pair of reinforcements.  
For claim 7, said at least one pair of local reinforcements and second pair of local reinforcements are located toward an upper portion and toward a lower portion of said at least one pair of reinforcements, respectively.  
For claim 8, further comprising: at least one second reinforcement (22) infrared welded to said at least one first panel substantially above an opening in the at least one first panel, said opening provided for a rear window; at least one third reinforcement infrared welded to said at least one first panel substantially below an opening (see 20) in the at least one first panel, said opening provided for a rear window (FIG.4).  
For claim 11, further comprising at least one second reinforcement (22) infrared welded to said at least one first panel substantially above an opening in the at least one first panel, said opening provided for a rear window.  
For claim 12, comprising at least one additional reinforcement (uppermost part 20) infrared welded to said at least one first panel substantially below an opening in the at least one first panel, said opening provided for a rear window.  
For claim 13, further comprising an additional local reinforcement (lowermost part 20) mechanically connected or overmolded to said additional reinforcement, wherein the location for said additional local reinforcement is a latch area.  
For claim 14, said additional reinforcement (20, as best seen in FIG.2 and FIG.4) includes a plurality of openings (not numbered but visible, see opening at the lowermost part in both of FIGS. 2 and 4) without material for weight reduction.  
For claim 15, the at least one first panel and/or the at least one reinforcement is/are a glass filled reinforced polypropylene ([0032]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above. 
For claim 4, WO 252 discloses said at least one pair of reinforcements are infrared welded to said at least one first panel in a D-pillar area of said vehicle, but lacks sectional properties in said D-pillar area achieves vibration frequency requirements of at least 40 Hertz. 
It would have been obvious to one of ordinary skill in the art to have provided the D-pillar area of WO 252 with at least the recited frequency requirements know to a PHOSITA to attenuate vehicle noise and vibrations as a result of operating the vehicle. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above in view of WO 064. 
For claim 9, WO 252 lacks the recited first and second panel. 
WO 064 teaches a liftgate assembly including an outer panel comprising a first panel (18) that is an upper outer panel and a second panel (20) that is a lower outer panel. WO 064 further discloses that typical adhesives are known from the prior art to bond the components of a liftgate assembly (page 2, lines 32-33). WO 064 then discloses that an upper outer panel can be adhesively attached to an upper region of liftgate while lower outer panel is adhesively bonded to a lower region of the liftgate. 
It would have been obvious to one of ordinary skill in the art to have provided WO 252 with upper and lower outer panels as taught by WO 064 allowing the upper panel to be adhesively bonded to the second reinforcement (at 22, FIG.2) and lower outer panel to be adhesively bonded to third reinforcement (20, FIG.2) as an obvious expedient in order to facilitate manufacture of the liftgate assembly by providing the outer panel in separate, thus lighter, more manageable pieces. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 252 as applied above in view of FR 3028238. 
For claim 10, WO 252 lacks the at least one local reinforcement being metallic, a feature taught by FR 238 which discloses a liftgate denoting zones mechanical stress and solving the problem by providing a metal (metallic) reinforcing element (4) overmolded locally in the stress zone. It would have been obvious to one of ordinary skill in the art to have provided the local reinforcement of WO 252 from a metallic material as taught by FR 238 as an obvious material expedient based on desired mechanical and manufacturing criteria in order to achieve the same predictable result of reinforcing. 

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.

Outer panel
Applicant argues that no outer panel as recited is operably coupled to the first panel provided by WO 252, where the outer panel includes a finished show surface, nor is a statutory ground stated for the inherent conclusion. Applicant requested clarity. 
MPEP 2112 states that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
Further, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.”) 
In this instance, the examiner asserts the prior art of WO 252 as seen in FIG.1 includes an outer panel as recited. As can bee seen in FIG.1 of WO 252, the desired exterior (OUTER) surface of the body of the vehicle is smooth and aesthetically pleasing. This is typical for commercial vehicles as owners do not want a vehicle that has a tailgate structure as seen in FIG.2 but prefer a smooth “finished show surface” for the exterior of the vehicle. As such, a PHOSITA understands that the end product of WO 252 would not be that of the tailgate structure in FIG.2 but would inherently include (through invited experimentation) an outer panel creating a finished exterior surface as recited. 
Moreover, “in relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original) (Applicant’s invention was directed to a biaxially oriented, flexible dilation catheter balloon (a tube which expands upon inflation) used, for example, in clearing the blood vessels of heart patients). The examiner applied a U.S. patent to Schjeldahl which disclosed injection molding a tubular preform and then injecting air into the preform to expand it against a mold (blow molding). The reference did not directly state that the end product balloon was biaxially oriented. It did disclose that the balloon was “formed from a thin flexible inelastic, high tensile strength, biaxially oriented synthetic plastic material.” Id. at 1462 (emphasis in original). The examiner argued that Schjeldahl’s balloon was inherently biaxially oriented. The Board reversed on the basis that the examiner did not provide objective evidence or cogent technical reasoning to support the conclusion of inherency.). 
In this instance, the basis in fact is drawn from conventional, well known prior art tailgates and basis common sense as well as from that which is clearly seen and understood from what is set forth in FIG.1 of WO 252. 
In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated: [N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is inherently of such a shape ‘as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake of a package when the top is mounted to the container.’ The examiner therefore correctly found that Harz established a prima facie case of anticipation. Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics [an outer panel with finished surface] of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255.
In Fitzgerald, the claims were directed to a self-locking screw-threaded fastener comprising a metallic threaded fastener having patches of crystallizable thermoplastic bonded thereto. The claim further specified that the thermoplastic had a reduced degree of crystallization shrinkage. The specification disclosed that the locking fastener was made by heating the metal fastener to melt a thermoplastic blank which is pressed against the metal. After the thermoplastic adheres to the metal fastener, the end product is cooled by quenching in water. The examiner made a rejection based on a U.S. patent to Barnes. Barnes taught a self-locking fastener in which the patch of thermoplastic was made by depositing thermoplastic powder on a metallic fastener which was then heated. The end product was cooled in ambient air, by cooling air or by contacting the fastener with a water trough. The court first noted that the two fasteners were identical or only slightly different from each other. “Both fasteners possess the same utility, employ the same crystallizable polymer (nylon 11), and have an adherent plastic patch formed by melting and then cooling the polymer.” Id. at 596 n.1, 619 F.2d at 70 n.l. The court then noted that the Board had found that Barnes’ cooling rate could reasonably be expected to result in a polymer possessing the claimed crystallization shrinkage rate. Applicants had not rebutted this finding with evidence that the shrinkage rate was indeed different. They had only argued that the crystallization shrinkage rate was dependent on the cool down rate and that the cool down rate of Barnes was much slower than theirs. Because a difference in the cool down rate does not necessarily result in a difference in shrinkage, objective evidence was required to rebut the 35 U.S.C. 102/103 prima facie case. 
Based on at least the evidence and scientific reasoning from FIG.1 of WO 252 and provided by common sense of conventional tailgate structures, the examiner reasons that an adequate basis is provided to establish the reasonableness of WO 252 inherently possessing or necessarily including an outer aesthetically pleasing panel. The burden now shifts to the applicant to disprove the inherency.

Infrared welding
Applicant goes on to argue that WO '252 does not teach at least one first reinforcement "infrared welded to said" at least one first panel. Examiner agrees but notes that the rejection was that of a 103 combination and as such the base reference, WO 252, need not provide the limitations being taught by the teaching reference(s). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant goes on to reiterate what is set forth in the office action and the prior art references and then concludes that nothing in the proposed combination of references teaches the inventive combination required by claim 1. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant then states WO '252 leads away from the modification suggested in the Office Action but does not elaborate on why applicant believes this to be the case. As such, the argument is not persuasive. 
Applicant makes no additional arguments with respect to claims 2-3, 5-8, and 11-15 simply stating these claims are allowable by virtue of their appendency to independent claim 1.
The arguments are not persuasive the rejection set forth above is maintained. Applicant is invited to phone examiner to further discuss if so desired. 
Application No. 16/486,686 Page 5 
Dependent claim 4
Applicant makes no new or additional remarks for this claim beyond those arguments set forth above directed to the independent claim. 

Dependent claim 9
Applicant makes no new or additional remarks for this claim beyond those arguments set forth above directed to the independent claim.




Dependent claim 10 
For claim 10, which recites "wherein the at least one local reinforcement is metallic,” applicant argues WO 252 fails to teach, suggest or render obvious the inventive combination of claim 1 but then further argues that WO '252 requires molding, which is why metallic material is not taught in WO '252. However, as set forth with the teaching references (FR 3028238) the mere fact that molding is provided does not negate the use of metallic reinforcements. Specifically, FR 238 discloses a liftgate denoting zones mechanical stress and solving the problem by providing a metal (metallic) reinforcing element (4) overmolded locally in the stress zone. Thus, FR 238 discloses molding and a metallic reinforcement. 
Applicant argues WO '252 leads away from at least one local reinforcement (alleged 15) being metallic but does not elaborate on why or how the reference teaches away. Examiner can find no claim or support that the base reference teaches away from the combination and as such the argument is not found persuasive. Applicant has not provided any support in the base reference to show teaching away. 
"The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).
	With regard to applicant’s assertion that WO 252 teaches away from the claimed invention, this is not found persuasive. Examiner’s use of FR 238 is to teach only the use of metallic reinforcements. There is nothing in WO 252 that vitiates the use of metallic reinforcements. Applicant has not identified any aspect of WO 252 supporting such a reading, i.e. showing that WO 252 teaches away from the modification proposed. Applicant does not show that FR 238’s device would be rendered inoperable by the modification. See In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984) (finding that French teaches away from proposed modification where French apparatus would be rendered inoperable for its intended purpose by proposed modification).
Applicant does not explain, in any detail, why FR 238’s disclosure would not have led one of ordinary skill in the art to modify WO 252’s device as proposed in the rejection above. 
Additionally to this regard, it should be noted the court has held that it is irrelevant if the prior art and a claimed invention have different purposes. See Nat'l Steel Car, Ltd. v. Canadian Pac. Ry., Ltd., 357 F.3d 1319, 1339 (Fed. Cir. 2004). Specifically, a “finding that two inventions were designed to resolve different problems ... is insufficient to demonstrate that one invention teaches away from another." 
The arguments presented are not persuasive and the rejections set forth above are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616